                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                        HARRISONBURG DIVISION



     UNITED STATES OF AMERICA
                                                             Criminal Action No. 5:19cr00017
     v.

     FRANK JESSE AMNOTT



                                     MOTION TO CONTINUE HEARING


              Comes now the Defendant, Frank Amnott, by Counsel, this matter having been

     placed on the Court’s docket on August 20, 2019, for the entry of a guilty plea, and Counsel

     for the Defendant wishing to investigate further before proceeding to a guilty plea, without

     objection from the United States, the Defendant – waiving his rights under the speedy trial

     act, 18 U.S.C. § 3161, et seq. – MOVES this Court to reschedule the August 20 hearing to a

     date in late November or early December for the purpose of entering a guilty plea or other

     further proceedings.

             Respectfully submitted this 10th day of August, 2019,


                                                             FRANK JESSE AMNOTT

                                                             By Counsel

                                                             /s/ Aaron L. Cook
                                                             Counsel for Mr. Amnott

                                                             /s/ Andrew C. Graves
                                                             Counsel for Mr. Amnott



COOK ATTORNEYS, a professional corporation
71 Court Square, Suite B, Harrisonburg, Virginia 22801
(540) 564-9699; Fax (540) 564-9689; cook@cookattorneys.com

     Case 5:19-cr-00017-EKD-JCH Document 24 Filed 08/10/19 Page 1 of 2 Pageid#: 48
                                          CERTIFICATE OF SERVICE

             I hereby certify that on this 10th day of August, 2019, I electronically filed the
     foregoing with the Clerk of Court using the CM/ECF System which will send notification of
     such filing to all parties.

                                                             /s/ Aaron L. Cook
                                                             Counsel for Mr. Amnott




COOK ATTORNEYS, a professional corporation
71 Court Square, Suite B, Harrisonburg, Virginia 22801
(540) 564-9699; Fax (540) 564-9689; cook@cookattorneys.com

     Case 5:19-cr-00017-EKD-JCH Document 24 Filed 08/10/19 Page 2 of 2 Pageid#: 49
